DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                 NORMAN SCOTT and JAQUELINE SCOTT,
                            Appellants,

                                         v.

   HSBC BANK USA NATIONAL ASSOCIATION AS TRUSTEE FOR
   FREMONT HOME LOAN TRUST 2006-C, MORTGAGE BACKED
    CERTIFICATES SERIES 2006-C, SHOMA AT ROYAL PALM
  CONDOMINIUMS ASSOCIATION, INC., MORTGAGE ELECTRONIC
   REGISTRATION SYSTEMS INC., AS NOMINEE FOR FREMONT
                INVESTEMENTS AND LOAN,
                       Appelleees.

                                 No. 4D19-2667

                                 [June 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No. 50-2017-
CA-010044-XXXX-MB.

   Norman Scott and Jacqueline Scott, Wellington, pro se.

   Kimberly S. Mello and Linda M. Reck of Geenberg Traurig, P.A.,
Orlando, for appellee HSBC Bank USA National Association as Trustee for
Fremont Home Loan Trust 2006-C.

PER CURIAM.

   Affirmed. 1

1“We  are mindful of the issuance of Administrative Order SC20-23, Amendment
4 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended through June 30, 2020) and
Executive Order 20-137 (extending, until 12:01 a.m. on July 1, 2020, Executive
Order 20-94, which suspends and tolls any statute providing for a mortgage
foreclosure cause of action under Florida law). We trust any motions directed to
those orders shall be filed in the lower tribunal upon issuance of our mandate.”
LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2